DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 - 21 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches an information processing apparatus comprising: an image control unit configured to start an initial display of a first image from a first display device, and after the starting of the initial display of the first image from the first display device, stop display of the first image from the first display device and start an initial display of a second image from a second display device, based on a relationship between the first image and the second image satisfying a predetermined condition in which the first image is displayed in a first field of view from the first display device, and the second image is displayed in a second field of view at least partially overlapping with the first field of view from the second display device different from the first display device, wherein the initial display of the first image occurs before the initial display of the second image, and -2-Patent Application No. 16/068,984wherein the image control unit is implemented via at least one processor.  However, the closest prior art does not teach wherein, after the display of the first image is stopped and the initial display of the second image is started, the second image is continuously displayed while the display of the first image is stopped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487